Title: To James Madison from Thomas Bulkeley, 16 July 1802 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


16 July 1802, Lisbon. Refers to his dispatches of 2, 5, and 10 Feb. “The Schooner I mentioned to have been lost on the Coast of Faro has been claimed by James Philips & Co. of Philadelphia and delivered to them.… I have obtaind an order for the restitution of the Duties imposed on the Cargo of Fish by the Hope.… The duties were demanded on an old law which has never been revoked.” Reports that since the arrival of the crew and supercargo of the schooner Samuel, the captain, crew, and supercargo of the schooner Pilgrim arrived from Rio de Janeiro, and the confiscation of both ships is under appeal; will send JM the documents in the cases following the prince regent’s decision. “The Cases of these vessels are nearly alike.… The confiscation is founded on their clearances and the Sea Letters being filled up to Rio de Janeiro only, but not the least accusation of illicit trade brought forward.” Encloses copies of letters “which will show you the state of affairs in the Mediterranean.” In a postscript, notes that John Watson, supercargo of the Samuel, “has just brought me the inclosed Translation of his case.”
 

   
   RC and one enclosure (DNA: RG 59, CD, Lisbon, vol. 1). RC 3 pp.; docketed by Brent as received 10 Sept.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:436, 437, 446, 456.



   
   Bulkeley enclosed a seven-page transcription of letters that included John Gavino to Bulkeley, 20, 24, and 28 June 1802; a circular letter from James Simpson, 25 June 1802 (see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:183–84); F. A. Kantzou, Swedish consul general at Lisbon, to Bulkeley, 2 July 1802; Richard O’Brien to Robert Montgomery, 16 June 1802; the captain of the British ship Fortune to the British consul at Alicante, 16 June 1802; and W. May of the British brig Cameleon to Bulkeley, 13 and 15 July 1802.



   
   Enclosure not found, but see William Jarvis to JM, 3 Aug. 1802, for a copy of the translation in Jarvis’s hand. The Boston owners of the Samuel were notified of the ship’s detention earlier in the year when Bulkeley forwarded a copy of a letter from the ship’s captain in his 10 Feb. 1802 dispatch to JM. Bulkeley suggested they could send JM the needed documentation. Owners Thomas Arnold, Arnold Wells, and Peter C. Brooks wrote JM on 6 Aug. 1802 (not found), and Daniel Brent forwarded their letter to JM in Virginia. When Bulkeley’s 16 July dispatch was received at the State Department, Brent sent an extract to the owners “on account of the information which it affords, with respect to a case that is interesting to you” (Brent to Arnold, Wells, and Brooks, 22 Aug. 1802, and Brent to Brooks, 11 Sept. 1802 [DNA: RG 59, DL, vol. 14]).



   
   A full transcription of this document has been added to the digital edition.

